Title: To George Washington from Brigadier General William Irvine, 3 July 1780
From: Irvine, William
To: Washington, George



Sir
[Preakness, N.J.] July 3d 1780

Notwithstanding several changes, have taken place since your Excellency laid the situation of our affairs before the Board at Morristown; I apprehend our operations must be nearly the same.
I am pretty clearly of opinion, that before our levies can be got together, and Stores collected to a proper point, it will be too late to think of Caneda, unless provision is amply made for remaining there all the Winter, whatever our success may be.
I think an attempt against Halifax, will be extremely hazardous unless the French fleet is indubitably superior, to any the British can possibly be supposed, able to bring on this coast—and that we are provided with Transports sufficient for carrying such of our Troops, as should be thought proper to be sent on this Expedition—my reasons are the same as in the case of Caneda, with this addition—that long land marches, (especially where great part of the Country is uninhabited) never fails to wear down an Army however well appointed, Should we fail in an attempt on either of these places, our Troops & Stores will be greatly exhausted—the term of service of the levies expired, the People at large dispirited, and perhaps our Allies disappointed & disgusted, may

withdraw—As the main Army will only be able to Act on the defensive, the Enemy will remain uninjured ready to take advantage of these events—For the same reasons that the Enemy find it their interest to possess New york—it is ours to dispossess them—It is in the very heart of our Country our men and Stores can be drawn together here with the greatest facility—should we succeed in the enterprize it must effectually ruin them, consequently as effectually serve us—by putting a Glorious end to the War. The Spirits of the people seem at present roused; they ought to be made use of, in the favourable moment—ten will assist in the reduction of new York for one that will go to Caneda or Halifax—Or even Join in acting on the defensive here—whilst the operations are carrying on abroad—Should we be unfortunate, still it is to be hoped the Enemy will be so cripled as not to be able to Act very offensively—& we better able to act on the defensive than if large Detachments were gone.
Our principle support lies in the middle States—they, we are to depend on as well for Men as for Necessarys for the supplies of Our Army—If we drain them too much & are even successfull abroad yet so long as the Enemy continue in force here, the event will remain doubtfull—For these reasons I am of Opinion that our Operations ought to be carried on against New york.
I shall here take the liberty of observing that tho, the French Ships of the Line may be sufficient—yet a number of small Craft Armed Boats & Vessels of Various constructions, may also be Necessary—these ought to be got ready without loss of time. I have the Honour to be Your Excellencys Most Obedient Humble Servant

Wm Irvine

